Citation Nr: 0910737	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-34 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

2.  Entitlement to service connection for panic attacks.  

3.  Entitlement to service connection for a thyroid 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for enlarged pulmonary 
nodes.  

6.  Entitlement to an effective date earlier than May 16, 
2005 for service connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon. 

The issues of entitlement to service connection for panic 
attacks, entitlement to service connection for a thyroid 
disability, entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for enlarged 
pulmonary nodes, and entitlement to an effective date earlier 
than May 16, 2005 for service connected posttraumatic stress 
disorder (PTSD) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's ADHD was aggravated by his service connected 
disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for ADHD 
have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Here, the Veteran is seeking entitlement to service 
connection for ADHD.  The Veteran has a current diagnosis of 
ADHD, but the October 2007 VA examiner, as well as the 
Veteran's treating psychiatrist, Dr. S.S., have determined 
that the Veteran's ADHD existed prior to his active service.  
However, in a February 2005 letter, Dr. S.S. opined that 
while the Veteran first began to suffer from this disability 
in childhood, the Veteran's ADHD symptoms have been 
"accelerated by other intercurrent psychiatric and medical 
illnesses."  

The Board notes that the Veteran has also been diagnosed with 
PTSD and major depressive disorder in addition to ADHD and 
that he has been granted entitlement to service connection 
for these other acquired psychiatric disabilities.  

Based on the above, the Board finds that the Veteran's ADHD 
has been aggravated by his service connected acquired 
psychiatric disabilities and entitlement to service 
connection for ADHD is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  Additionally, although the Veteran 
requested a hearing before a member of the Board, the Veteran 
will not be prejudiced by not presenting any evidence to the 
Board on this issue since the Board is granting the Veteran's 
claim in full on this issue.  

The nature and extent of the aggravation, and whether the 
disability is being currently compensated by the evaluation 
of the Veteran's PTSD, is not before the Board at this time. 


ORDER

Entitlement to service connection for ADHD is granted.  



REMAND

In addition to seeking entitlement to service connection for 
ADHD, the Veteran is also seeking entitlement to service 
connection for panic attacks, entitlement to service 
connection for a thyroid disability, entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for enlarged pulmonary nodes, and entitlement to 
an effective date earlier than May 16, 2005 for service 
connected posttraumatic stress disorder (PTSD).  

The Veteran filed substantive appeals of these issues in 
November 2007 and February 2008.  Although on the November 
2007 VA Form 9 the Veteran indicated that he did not want a 
BVA hearing, on the February 2008 VA Form 9, the Veteran 
requested a local hearing before a member of the Board.  
Neither he nor his representative has withdrawn that request 
and the Veteran has never been provided a personal hearing.  

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing. 38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
to appear in person.  Accordingly, the case must be remanded 
in order to afford the Veteran an opportunity to present his 
argument in person before a member of the Board.  

Additionally, while the Veteran's medical records document 
that he had enlarged pulmonary nodules, the cause of this 
symptom is unclear.  Accordingly, a remand is required to 
obtain a medical opinion to determine (1) what underlying 
pathology, if any, caused the enlarged pulmonary nodules and 
(2) if the pulmonary nodules are evidence of a disability, 
whether that disability was caused or aggravated by the 
Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should add the Veteran's name 
to the schedule of hearings to be 
conducted at the RO before a Member of the 
Board or via videoconference, and notify 
him of the scheduled hearing at the 
current address of record, in the order 
that the request was received.  A copy of 
the notice provided to the Veteran of the 
scheduled hearing should be placed in the 
record.

2.  Obtain a medical opinion to determine 
the etiology of the Veteran's enlarged 
pulmonary nodules.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the pathology underlying the 
pulmonary nodules (if any)was caused or 
aggravated by the Veteran's active service 
or any service connected disabilities.  If 
the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described.

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested actions, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


